Exhibit 10.1 September 3, 2015 VIA EMAIL (hank.flint@ccbcc.com) CCBCC OPERATIONS, LLC4100 Coca-Cola Plaza Charlotte, NC 28211 Attn: Henry W. Flint Re: Distribution Agreement (the “Agreement”) entered into as of March 26, 2015 (“Effective Date”) between Monster Energy Company (“MEC”) and Ccbcc Operations, LLC (“Distributor”). Capitalized terms not otherwise defined herein shall have the meaning ascribed such terms in the Agreement and all references to section numbers shall refer to the section numbers in the Agreement. Dear Mr. Flint: MEC has determined, pursuant to the terms of the Agreement, and Distributor has agreed, that marketing, promoting, selling or sampling Products in K-12 schools, at K-12 school events or at activities in the immediate vicinity of K-12 schools may impair the value or otherwise damage the reputation or goodwill of MEC, the Products and the Trademarks.
